DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

This Office Action is sent in response to Applicant’s Communication received 9/23/2022 for application number 17/231,816. 

Claims 1 – 20 are presented for examination. Claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicants’ amendments to independent claims 1, 8 and 15 have been fully considered, but without conceding to Applicant’s arguments in the remark, are moot because the claims were amended by the applicant. Therefore, the scope of claims 1, 8 and 15 and their dependent claims has changed. However, an existing prior art is applied to reject the claims.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-6, 8, 10, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Belz et al.  (US Patent Application 2017/0127289; hereinafter Belz)  in view of Edwards (US Patent Application 2020/0005548; hereinafter Edwards), further in view of Liao et al. (US Patent Application 2018/0123906; hereinafter Liao). 

As to independent claim 1, Belz teaches a method comprising:
providing, by a user device, user device location data identifying a latitude, a longitude, and a heading of the user device associated with a customer premises [Fig. 1, Para 0030 - method 300 may include identifying a plurality of electronic devices within area of interest 100. For example, network device 100 may identify any combination of router/modem 102, repeater 104, computer 106, access point 108, mobile device 110, or television 112…The identification may be limited to the location of a device or a type of device (e.g., router, mobile device, etc.). In an aspect, the identification for one or more electronic devices may be more detailed, including a model number or configuration of the electronic devices. In another aspect, network device 200 may identify the plurality of devices in area of interest 100 by detecting signals emitted by the network devices – Examiner finds a location of a device to include a longitude and a latitude as Belz provides an example where a location server provides a position (e.g., latitude/longitude coordinates) of a device in para 0113];
receiving, by the user device, base station location data identifying a latitude, a longitude, and signal coverage of a base station [Para 0030 - The identification may be limited to the location of a device or a type of device (e.g., router, mobile device, etc.). In an aspect, the identification for one or more electronic devices may be more detailed, including a model number or configuration of the electronic devices. In another aspect, network device 200 may identify the plurality of devices in area of interest 100 by detecting signals emitted by the network devices. For example, network device 200 may physically move throughout area of interest 100 "listening" for electronic signals; Para 0078 - Base station 616 may be a wireless router];
displaying, by the user device, based on the user device location data and the base station location data, a first user interface that includes a user device indication, a base station indication, [Fig. 1, Para 0034 - At step 306, method 300 may include associating each of the plurality of points with a reference point on a map of area of interest 100. The map may be based on a floor plan of area of interest 100];
retrieving, by the user device, camera view data and sensor data associated with the user device based on the selection [Para 0037 - method 300 may include rendering the information for a user. For example, if network device 200 is a mobile device equipped with a camera, optical head-mounted display (e.g., Google.RTM. Glass), or other display that can be used for augmented reality. At step 312, method 300 may include determining a viewpoint of a user device];
displaying, by the user device, a second user interface that includes the first user interface overlaid on a camera view of the user device, an augmented reality-based signal strength directional indicator, and an augmented reality-based base station location representation associated with the base station near the customer premises [Para 0037 - Step 312 may also include overlaying the image captured by the camera of the user device with the indicator at the reference point associated with a point within the area of interest. Step 312 may include periodically determining a viewpoint of the user and updating the overlaying accordingly based on the map; Para 0035 - The indicators may be a combination of symbols or styling that may be used in mapping to represent signal strength. For example, the indicators may be a combination of symbols, contour lines, lines, colors, shapes, letters, or numbers. The size, density, frequency, or color of shapes or symbols may be varied to show varying strengths. For example, the map of FIG. 1 uses the density of contour lines to represent the signal strength. As one gets farther away from a wireless access source, the signal from that source is weaker – Examiner considers the contour indicator as signal strength directional indicator];
receiving, by the user device, based on user navigation via the second user interface, information indicating that the user device is located at an optimal signal strength location associated with the base station near the customer premises [Para 0035 - Step 308 may require including an indicator of the Wi-Fi signal strength at one of the plurality of points at each associated reference point on the map. The indicators may be a combination of symbols or styling that may be used in mapping to represent signal strength; Para 0004 - The method may include providing a modification of the area of interest to improve the signal strength at one of the plurality of points]; and
performing, by the user device, one or more actions based on the information indicating that the user device is located at the optimal signal strength location associated with the base station at the customer premises [Para 0037 - the user device may emit a vibration or sound based on a detected or calculated signal strength at that location. This may be helpful for a use to determine weak or strong signals in circumstances where eyesight is unreliable],
Although Belz teaches “displaying, by the user device, based on the user device location data and the base station location data, a first user interface that includes a user device indication, a base station indication”, Belz appears to be silent on “and a selection option”.  
However, Edwards teaches in the same field of endeavor:
a selection option [Fig. 3, Para 0068 - the user may tap on or otherwise select the region to pull up additional information regarding the quality and/or service benefits of one or more network access points – Examiner notes that access points are considered as base stations];
receiving, by the user device, a selection of the selection option [Para 0068 - the user may tap on or otherwise select the region to pull up additional information regarding the quality and/or service benefits of one or more network access points];
It would have been obvious to one of ordinary skill in art, having the teachings of Belz and Edwards at the time of filing, to modify a method for augmented reality visual Wi-Fi signal disclosed by Belz to include the concept of using augmented reality to visualize network service quality disclosed by Edwards to provide users the ability to locate wireless network access points that may provide high-quality services desired by the users, whether based on performance, cost, or other factors [Edwards, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of using augmented reality to visualize network service quality disclosed by Edwards to provide users the ability to locate wireless network access points that may provide high-quality services desired by the users, whether based on performance, cost, or other factors [Edwards, Para 0003].
Belz and Edwards do not explicitly teach:
wherein displaying the augmented reality-based base station location representation associated with the base station near the customer premises is based on the user device being pointed within a threshold angle range of the base station near the customer premises;
However, Liao teaches in the same field of endeavor:
wherein displaying the augmented reality-based base station location representation associated with the base station near the customer premises is based on the user device being pointed within a threshold angle range of the base station near the customer premises [Para 0043 - The information about the beam pattern of the access point may describe available beams of the access point as well their characteristics. For example, the information about the beam pattern of the access point may comprise a two- or three-dimensional illustration of one or more beam shapes generated (provided) by the access point; Para 0044 - the user input may indicate a desired modification of a transmission direction of a beam generated by the access point. Alternatively, or additionally, the user input may indicate a desired modification of the beam shape. For example, the user input may indicate a desired widening or narrowing of the beam. That is, the user input may allow a virtual reconfiguration of the beam pattern; Para 0077 - in FIGS. 3 and 4, the mobile device may display an augmented reality view of the real world combined with the status of the wireless access points, their beam patterns, and position-dependent performance indicators such as the SINR. The display may show the characteristics of each access point and the three-dimensional beam shapes generated by the access points. Moreover, it may also display the position-specific performance indicators (e.g. signal strength, maximum throughput, link reliability) when a specific position in the 3D view is requested by a user's gesture or touch – Examiner notes that a user input indicating a desired direction and a shape of a beam generated by the access point is being read as a user device being pointed within a threshold angle range of the base station, since the beam width corresponds to the threshold angle range of the base station];
It would have been obvious to one of ordinary skill in art, having the teachings of Belz, Edwards and Liao at the time of filing, to modify a method for augmented reality visual Wi-Fi signal disclosed by Belz and a method for using augmented reality to visualize network service quality disclosed by Edwards to include the concept of a radio communication network disclosed by Liao to obtain an improved network management [Liao, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of a radio communication network disclosed by Liao to obtain an improved network management [Liao, Para 0005].

As to dependent claim 2, Belz, Edwards and Liao teach the method of claim 1. 
Belz further teaches: further comprising:
providing audible, visual, or tactile feedback based on the user navigation via the second user interface. [Para 0037 - the user device may emit a vibration or sound based on a detected or calculated signal strength at that location. This may be helpful for a use to determine weak or strong signals in circumstances where eyesight is unreliable.

As to dependent claim 3, Belz, Edwards and Liao teach the method of claim 1. 
Edwards further teaches: wherein the selection option is associated with selecting the base station for identification of the optimal signal strength location associated with the base station near the customer premises [Fig. 3, Para 0068 - the user may tap on or otherwise select the region to pull up additional information regarding the quality and/or service benefits of one or more network access points – Examiner notes that access points are considered as base stations].

As to dependent claim 4, Belz, Edwards and Liao teach the method of claim 1. 
Belz further teaches: wherein displaying the second user interface comprises:
generating the camera view of the user device based on the camera view data;
generating the augmented reality-based signal strength directional indicator based on the sensor data;
generating the augmented reality-based base station location representation associated with the base station at the customer premises based on sensor data and the base station location data;
overlaying the first user interface, the augmented reality-based signal strength directional indicator, and the augmented reality-based base station location representation on the camera view to generate the second user interface; and
displaying the second user interface [Para 0037 - Step 312 may also include overlaying the image captured by the camera of the user device with the indicator at the reference point associated with a point within the area of interest. Step 312 may include periodically determining a viewpoint of the user and updating the overlaying accordingly based on the map; Para 0035 - The indicators may be a combination of symbols or styling that may be used in mapping to represent signal strength. For example, the indicators may be a combination of symbols, contour lines, lines, colors, shapes, letters, or numbers. The size, density, frequency, or color of shapes or symbols may be varied to show varying strengths. For example, the map of FIG. 1 uses the density of contour lines to represent the signal strength. As one gets farther away from a wireless access source, the signal from that source is weaker – Examiner considers the contour indicator as signal strength directional indicator].

As to dependent claim 5, Belz, Edwards and Liao teach the method of claim 1. 
Belz further teaches: wherein the information indicating that the user device is located at the optimal signal strength location associated with the base station near the customer premises includes one or more of:
visual information indicating that the user device is located at the optimal signal strength location,
audible information indicating that the user device is located at the optimal signal strength location, or
tactile information indicating that the user device is located at the optimal signal strength location [Para 0037 - the user device may emit a vibration or sound based on a detected or calculated signal strength at that location. This may be helpful for a use to determine weak or strong signals in circumstances where eyesight is unreliable].

As to dependent claim 6, Belz, Edwards and Liao teach the method of claim 1. 
Belz further teaches: wherein performing the one or more actions comprises one or more of:
displaying a textual instruction;
providing an audio instruction; or
providing both the textual instruction and the audio instruction  [Para 0037 - the user device may emit a vibration or sound based on a detected or calculated signal strength at that location. This may be helpful for a use to determine weak or strong signals in circumstances where eyesight is unreliable].

As to dependent claim 7, Belz, Edwards and Lal teach the method of claim 1.
Liao teaches in the same field of endeavor:
wherein the augmented reality-based signal strength directional indicator is oriented to point toward the augmented reality-based base station location representation associated with the base station at the customer premises [Para 0054 - mobile augmented reality assisted visualization of not only the access points, but also of some information about the access point's status (e.g. the current load) as well as beam patterns (e.g. transmission direction and shape) and position-aware performance indicators (e.g. estimated signal strength, maximum capacity, link reliability) on the display of a mobile device may be comprised]. 

As to independent claims 8 and 15, the claims are substantially similar to claim 1 and are rejected on the same ground.

As to dependent claims 9 and 19, the claims are substantially similar to claim 7 and are rejected on the same ground.

As to dependent claim 10, Belz, Edwards and Liao teach the user device of claim 8. 
Belz further teaches: wherein the one or more processors are further configured to:
display help information identifying how to locate the optimal signal strength location associated with the base station at the customer premises [Para 0004 - The method may include providing a modification of the area of interest to improve the signal strength at one of the plurality of points].

As to dependent claim 11, Belz, Edwards and Liao teach the user device of claim 8. 
Liao further teaches: wherein the augmented reality-based signal strength directional indicator is three dimensional and rotatable based on the heading of the user device [Para 0043 - the information about the beam pattern of the access point may comprise a two- or three-dimensional illustration of one or more beam shapes generated (provided) by the access point].

As to dependent claim 12, Belz, Edwards and Liao teach the user device of claim 8. 
Liao further teaches: wherein the second user interface provides additional directional guidance to the optimal signal strength location associated with the base station at the customer premises [Para 0047 - The access point may in some examples also be a movable access point. That is, the access point may change (alter) its position in the real world. The user input may then indicate a desired movement of the access point. For example, the user input may indicate a desired movement of the access point towards the user's position or any other desired position. Accordingly, the user may communicate his/her preference regarding the positioning of the access point to the managing node of the operator. This may allow the operator, or the managing node, e.g. based on previous input received from the operator, to change (alter) the positioning of the access point according to the user's preferences (needs)].

As to dependent claim 13, Belz, Edwards and Liao teach the user device of claim 8. 
Belz further teaches: wherein the network includes one of a fifth-generation network, a fourth-generation network, or a third-generation network [Para 0039 - standards developed by the 3rd Generation Partnership Project (3GPP)].

As to dependent claim 14, Belz, Edwards and Liao teach the user device of claim 8. 
Liao further teaches: wherein the base station is included in a plurality of base stations associated with the customer premises and, wherein the one or more processors, to receive the selection of the selection option, are to:
receive a selection of the base station, from the plurality of base stations, as the selection option [Para 0046 - The user input may then, e.g., indicate a selection of one of the plurality of access points as a desired access point for connection].

As to dependent claim 16, the claim is substantially similar to claim 2 and is rejected on the same ground.

As to dependent claim 17, the claim is substantially similar to claim 4 and is rejected on the same ground.

As to dependent claim 20, the claim is substantially similar to claim 11 and is rejected on the same ground.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Belz in view of Edwards and Liao, further in view of Lal et al. (US Patent No. 10,827,322; hereinafter Lal). 

As to dependent claim 18, Belz, Edwards and Liao teach the non-transitory computer-readable medium of claim 15. 
Lal further teaches in the same field of endeavor: wherein the one or more instructions further cause the user device to one or more of:
displaying a textual instruction to mount a wireless network device at the optimal signal strength location associated with the base station at the customer premises,
providing an audio instruction to mount the wireless network device at the optimal signal strength location associated with the base station at the customer premises, or
providing both the textual instruction and the audio instruction;
display a video showing how to mount the wireless network device at the optimal signal strength location associated with the base station at the customer premises; or
display multiple user interfaces showing how to mount the wireless network device at the optimal signal strength location associated with the base station at the customer premises [Col 6, lines 48-65 - the processor 202, 204 of the wireless device 102 may generate a path 402 based on the generated data structure (i.e., the physical room characteristics and detected substantially horizontal surfaces 106-114 in the room 104). In some embodiments, the processor 202, 204 may present the generated path 402 on a display device 212 of the wireless device 102. As the wireless device 102 moves along the path 402, the processor 202, 204 may determine one or more signal strength levels at a plurality of locations 302, 304, 306, 308. In some embodiments, as the wireless device 102 moves along the path 402, the display of the path may change based on the perspective of the wireless device 102 on the room 104 (e.g., a camera angle of a camera device) – Examiner considers displaying various perspective of wireless device moving along the path as display multiple user interface show how to mount the wireless network device].
It would have been obvious to one of ordinary skill in art, having the teachings of Belz and Edwards, Liao and Lal at the time of filing, to modify a method for augmented reality visual Wi-Fi signal disclosed by Belz and  a method for using augmented reality to visualize network service quality disclosed by Edwards and a radio communication network disclosed by Liao to include the concept of augmented reality signal visualization disclosed by Lal to improve the operation of wireless devices by enabling the placement of a wireless device in a location having sufficient wireless signal strength to support the provision of wireless communications and network services to a wireless device [Lal, Col 4, lines 30-40].
One of the ordinary skill in the art wanted to be motivated to include the concept of augmented reality signal visualization disclosed by Lal to improve the operation of wireless devices by enabling the placement of a wireless device in a location having sufficient wireless signal strength to support the provision of wireless communications and network services to a wireless device [Lal, Col 4, lines 30-40].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lawyer et al.  (US Patent No. 11,360,310) teaches an augmented-reality system is combined with a surveying system to make measurement and/or layout at a construction site more efficient.
Newman et al.  (US Patent Application 2021/0042992) teaches an augmented reality system for viewing a static physical object that includes a movable unit receiving signals from, a static tracking base station for obtaining the six-dimensional absolute position of the movable unit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272 -8352 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176